UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 8211 Dreyfus Institutional Preferred Money Market Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 3/31/2012 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Institutional Preferred Money Market Fund ANNUAL REPORT March 31, 2012 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 Letter to Shareholders 5 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 22 Report of Independent Registered Public Accounting Firm 23 Important Tax Information 24 Board Members Information 26 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Institutional Preferred Money Market Fund The Fund LETTER TO SHAREHOLDERS Dear Shareholder: This annual report for Dreyfus Institutional Preferred Money Market Fund covers the 12-month period ended March 31, 2012. During the reporting period, the fund’s Prime shares produced a yield of 0.14%, and its Reserve shares produced a yield of 0.09%.Taking into account the effects of compounding, the fund’s Prime and Reserve shares also produced effective yields of 0.15% and 0.09%, respectively, for the same period. 1 Yields of money market instruments hovered near historically low levels throughout the reporting period as short-term interest rates remained unchanged despite signs of a stronger U.S. economy. Global Economic Developments Sparked Volatility The reporting period began in the midst of heightened volatility in most financial markets, as investors responded nervously to several adverse macroeconomic developments. Worries at the time included an ongoing sovereign debt crisis in Greece, which threatened to spread to other members of the European Union, and a contentious debate in the United States about government spending and borrowing. Investors also reacted negatively to disappointing releases of new U.S. economic data, which kindled fears that the U.S. economy might be headed for a double-dip recession. Indeed, the second quarter of 2011 ended with an annualized U.S. GDP growth rate of only 1.3%. The political debate intensified over the summer of 2011 in advance of Congress raising the national debt ceiling. Despite passage of a bill to do so in early August, bond rating agency Standard & Poor’s downgraded its credit rating on long-term U.S. debt securities, a move unprecedented in U.S. history. However, its rating on short-term government debt, including securities purchased by many money market funds, was left unchanged. Fortunately, many of these fears failed to materialize. New economic data in September proved encouraging as the unemployment rate moderated to 9.0%, existing-home sales moved higher and U.S. 2 households reduced their debt-service burdens to a level not seen since 1994.These developments enabled U.S. GDP to grow at an annualized 1.8% rate during the third quarter. Perhaps as a consequence of an improving economic outlook, market sentiment changed dramatically in October. Investors became less averse to risks as the U.S. economy continued to show resilience and European officials moved closer toward implementing credible measures to address the region’s debt crisis. The U.S. industrial and manufacturing sectors continued to improve, and housing starts surged to their highest level in nearly 18 months.These developments sparked strong rebounds among investments that had been severely punished during the earlier downturn. November brought more positive economic news, most notably a steep decline in the unemployment rate from 9.0% to 8.6%. In addition, early data from retailers during the holiday season suggested that consumers were spending more freely, while orders and production in the manufacturing sector accelerated. December witnessed more economic improvement, including an unemployment rate that inched lower to 8.5%, and consumer confidence climbed to an eight-month high. It later was announced that the U.S. economy grew at a respectable 3.0% annualized rate during the fourth quarter of 2011. The upward trend in economic data persisted in January 2012. Most notably, the unemployment rate fell to 8.3% amid a net gain of 243,000 jobs. Even the long-depressed housing market showed signs of life, as it was announced that existing home sales posted a 5% gain in December 2011. In February, new reports suggested that the U.S. economy continued to gain traction, with the private sector adding another 233,000 jobs and the unemployment rate holding steady. What’s more, retail and food service sales climbed 1.1% in February, according to the U.S. Department of Commerce, which many saw as a promising sign for a domestic economy fueled mainly by consumers. The recovery appeared to continue in March. Despite a decrease to 120,000 new jobs created during the month, the unemployment rate inched lower to 8.2%, its lowest reading in more than three years.The The Fund 3 LETTER TO SHAREHOLDERS (continued) manufacturing and service sectors expanded for the 32 nd and 27 th consecutive months, respectively. However, gasoline prices surged higher during March, contributing to a modest decline in consumer confidence. Rates Likely to Stay Low As has been the case for the past several years, yields of money market instruments remained near zero percent throughout the reporting period. In addition, yield differences along the market’s maturity spectrum remained relatively narrow, so it made little sense to incur the additional risks that longer-dated securities typically entail.Therefore, we continued to maintain the fund’s weighted average maturity in a range that was roughly in line with industry averages. Despite recently encouraging signs of economic improvement, the Federal Reserve Board has repeatedly reiterated its intention to keep short-term interest rates near historical lows at least through late 2014. Consequently, we intend to maintain the fund’s focus on quality and liquidity. April 16, 2012 New York, NY An investment in Dreyfus Institutional Preferred Money Market Fund (the “fund”) is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings, while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Institutional Preferred Money Market Fund from October 1, 2011 to March 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2012 Prime Shares Reserve Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2012 Prime Shares Reserve Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .10% for Prime Shares and .16% for Reserve Shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). The Fund 5 STATEMENT OF INVESTMENTS March 31, 2012 Principal Negotiable Bank Certificates of Deposit—37.8% Amount ($) Value ($) Bank of Nova Scotia 0.55%, 4/2/12 130,000,000 a 130,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.50%, 4/4/12 400,000,000 400,000,000 Barclays Bank 0.65%, 4/26/12 400,000,000 a 400,000,000 Chase Bank USA 0.18%, 5/18/12 125,000,000 125,000,000 Credit Suisse (Yankee) 0.51%, 4/9/12 400,000,000 400,000,000 Deutsche Bank AG (Yankee) 0.25%, 4/2/12 200,000,000 200,000,000 Mizuho Corporate Bank 0.45%, 4/18/12 400,000,000 400,000,000 National Australia Bank 0.32%, 4/10/12 400,000,000 a 400,000,000 Nordea Bank Finland (Yankee) 0.40%, 5/24/12 400,000,000 400,000,000 Norinchukin Bank (Yankee) 0.43%—0.45%, 6/13/12—6/19/12 450,000,000 450,000,000 Rabobank Nederland (Yankee) 0.31%, 6/19/12 250,000,000 250,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.45%, 4/18/12 400,000,000 b 400,000,000 Svenska Handelsbanken (Yankee) 0.51%, 9/10/12 100,000,000 100,004,488 Westpac Banking Corp. 0.57%, 4/2/12 100,000,000 a,b 100,000,000 Total Negotiable Bank Certificates of Deposit (cost $4,155,004,488) Commercial Paper—6.6% General Electric Capital Corp. 0.34%, 7/26/12—7/27/12 200,000,000 199,779,236 RBS Holdings USA Inc. 0.10%, 4/2/12 100,000,000 99,999,722 6 Principal Commercial Paper (continued) Amount ($) Value ($) UBS Finance Delaware Inc. 0.54%—0.56%, 4/12/12—4/23/12 425,000,000 424,907,875 Total Commercial Paper (cost $724,686,833) Asset -Backed Commercial Paper—3.6% CAFCO 0.37%, 5/10/12 200,000,000 b 199,919,834 CHARTA 0.37%, 5/10/12 200,000,000 b 199,919,833 Total Asset-Backed Commercial Paper (cost $399,839,667) Time Deposits—10.6% Canadian Imperial Bank of Commerce (Grand Cayman) 0.05%, 4/2/12 114,000,000 114,000,000 Chase Bank USA (Grand Cayman) 0.00%, 4/2/12 146,000,000 146,000,000 DnB Bank (Grand Cayman) 0.08%, 4/2/12 400,000,000 400,000,000 Lloyds TSB Bank (London) 0.14%, 4/2/12 200,000,000 200,000,000 Nordea Bank Finland (Grand Cayman) 0.03%, 4/2/12 100,000,000 100,000,000 Svenska Handelsbanken (Grand Cayman) 0.09%, 4/2/12 200,000,000 200,000,000 Total Time Deposits (cost $1,160,000,000) U.S. Government Agencies—4.6% Federal Home Loan Bank 0.31%, 4/2/12 250,000,000 a 249,961,388 Federal Home Loan Mortgage Corp. 0.35%, 4/2/12 250,000,000 a,c 249,941,238 Total U.S. Government Agencies (cost $499,902,626) The Fund 7 STATEMENT OF INVESTMENTS (continued) Principal Repurchase Agreements—36.8% Amount ($) Value ($) ABN AMRO Bank N.V. 0.10%-0.11%, dated 3/30/12, due 4/2/12 in the amount of $1,300,011,250 (fully collateralized by $
